Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office’s Reasons for an Allowance
COMES NOW the Patent Office by an Examiner and states at least a reason for the Allowance of this application; to wit that the Prior Art neither anticipates nor in any reasonable combination suggest a loading unit, an action unit, a limit unit and a support unit the loading unit having a blind hole on a docking surface for receiving a connecting rod, the blind hole having a clearance fit with the connecting rod, the action unit being used for impacting the loading unit or a busbar to push the connecting rod into a pre-hole on a busbar, the limit unit being used for stopping the busbar from moving along its length direction, wherein the support unit includes a fist shaft , a second shaft parallel to the first shaft, a receiving unit slidably connecting with the first shaft and the second shaft, a trestle used for supporting the first shaft and the second shaft and a pedestal used for supporting the trestle, wherein the receiving unit includes a receiving block cooperating with the busbar, a receiving groove penetrating through the receiving block to receive the busbar along its width direction and a limit switch movably inserting into the receiving block for going in and out of the receiving groove to stop the busbar from moving along its width direction; the receiving groove being arranged  axially with the first shaft and between the first shaft and the second shaft, the limit unit including a first threaded rod  and a second threaded rod both parallel to the first shaft, a limit block removably connecting with the first threaded rod and the second threaded rod and a connecting block connecting with the first threaded rod and the second threaded rod and a connecting block connecting with the first threaded rod and the second threaded rod and cooperating with the action unit; tr action unit including a first base fixedly connecting between the first shaft and the second shaft, a second base fitting with the connecting block of the limit unit, an end portion outwardly extending from the first base to impact the busbar and a driving mechanism housed in the first base and the second base to drive the end portion. Nor does the Prior Art anticipate or in any reasonable combination suggest a busbars docking method including arranging a deep freezing process for a plurality of connecting rods after been loaded in a loading unit, arranging a heat process for docking surface of a first busbar, a plurality of connecting rods been axially inserted into corresponding pre-holes on a decking surface of the first busbar by a way that an action unit impacts the loading unit, arranging a deep-freeze process for the connecting rod after been assembled in the first busbar and arranging a heat process for the docking surface of the second busbar and  pre-holes in the docking surface of a second busbar been axially sheathed on the corresponding connecting rods assembled to the docking surface of the first busbar by a way that the action unit impacts the second  busbar,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729